PER CURIAM.
The parties to this cause by their counsel having filed in this court a stipulation that this cause shall abide the final judgment in the companion cause of Janet Maxfield v. Commissioner, 9 Cir., 153 F.2d 325, and it appearing from the records that a judgment reversing the decision of the Tax Court of the United States in Case No. 10985 was filed and entered on February 12, 1946, and that such judgment has become final, and good cause therefor appearing, it is ordered that a judgment be filed and entered herein reversing the decision of the Tax Court of the United States which dismissed the petition, and remanding the cause to the Tax Court for a hearing in Los Angeles on the question of the last known address of the taxpayer at which she is entitled to appear, and that the mandate of this Court in this cause issue forthwith.